Citation Nr: 0607240	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-15 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2. Entitlement to service connection for a back disability, 
claimed as secondary to a service-connected post-operative 
left inguinal hernia.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.

4. Entitlement to service connection for a stomach 
disability, claimed on a direct basis and as secondary to a 
service-connected post-operative left inguinal hernia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The Board previously denied reopening the veteran's claim 
for service connection for a back disability in December 
1989.  That decision is final.

2.  Although new evidence has been submitted to reopen the 
veteran's claim for service connection for a back disability, 
none of it is material.

3.  The veteran's back disability is not proximately due to 
or the result of his service-connected inguinal hernia.

4.  In a June 1987 rating decision, the RO denied the veteran 
service connection for sinusitis.  The veteran did not 
appeal, and that decision is final.

5.  Although new evidence has been submitted to reopen the 
veteran's claim for service connection for sinusitis, none of 
it is material.

6.  The veteran's current stomach problem is not related to 
his military service; nor is it proximately due to or the 
result of his service-connected inguinal hernia.


CONCLUSIONS OF LAW

1.  The December 1989 Board decision that denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7103 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  The June 1987 RO rating decision that denied service 
connection for sinusitis is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2005).

3.  New and material evidence has not been received, and the 
veteran's claims for service connection for a back disability 
and sinusitis are not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

4.  The veteran's back disability is not proximately caused 
or aggravated by his service-connected inguinal hernia.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2005).

5.  The veteran's stomach problem is not proximately caused 
or aggravated by his service-connected inguinal hernia, nor 
was it incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310  (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the veteran in 
May 2004, subsequent to the initial AOJ decision.  That 
notice appropriately advised the veteran of all the Pelegrini 
II notice elements as listed above.  Although the appropriate 
notice was provided after the initial adjudication, the 
veteran has not been prejudiced thereby.  Initial notice was 
sent to the veteran in November 2001 advising him of the 
evidence and information needed to substantiate only the 
claims to reopen and advising him of what actions VA had 
taken to develop his claims.  The content of the notice 
provided to the veteran in May 2004, however, fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify by providing notice 
of all four Pelegrini II elements as to all claims.  Moreover 
in an August 2004 Supplemental Statement of the Case he was 
provided the text of the relevant regulation implementing the 
law with respect to these notice requirements and his claims 
were readjudicated.  He was also told it was his 
responsibility to support the claims with appropriate 
evidence.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices; and he has done so 
throughout the claim process.   Thus, the Board considers the 
notice requirements met, and the actions taken by VA to have 
cured the error in the timing of the notice.  Further, the 
Board finds that the purpose behind the notice requirements 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the record for February 1984 through 
July 2004.  The veteran identified and submitted private 
treatment records related to his claims from July 1990 
through May 2004.  The veteran was notified in the rating 
decisions, Statement of the Case and Supplemental Statement 
of the Case of what evidence the RO had obtained and 
considered in rendering its decision.  He has not identified 
any additional evidence.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The veteran submitted new evidence at the time of his Board 
hearing in January 2006, which has not been considered by the 
RO.  The veteran submitted a written waiver of AOJ 
consideration with the submission of the new evidence in 
January 2006.  Thus, the Board may proceed and consider this 
evidence in rendering its decision on the veteran's claims.
 
Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a prior final denial, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2005).  Since 
the veteran has failed to submit new and material evidence to 
reopen his claims for service connection for a back 
disability and sinusitis, VA is not obligated to provide him 
with medical examinations in relation to these claims.

The veteran was also not provided VA examinations in 
connection with his claims for service connection for a 
stomach problem and for secondary service connection for his 
back disability.  However, examination for the veteran's back 
disability is not required because there is no evidence that 
the currently diagnosed back disability may be associated 
with his service-connected inguinal hernia.  As for his 
stomach problems, examination is not required because there 
is no evidence that the veteran's stomach problems are 
related to either his military service or his service-
connected inguinal hernia.  His service medical records show 
no pertinent complaints or diagnoses regarding a stomach 
problem, and, although the veteran has alleged a continuity 
of symptomatology (but not treatment) since his separation of 
service, no medical records were provided to support his 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed.Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Since there is no 
evidence indicating that a possible nexus, or relationship, 
exists between the claimed conditions and the veteran's 
military service or service-connected inguinal hernia, VA 
examinations are not required.  38 C.F.R. § 3.159(c)(4)(i)(C) 
(2005). 
 
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Claims to Reopen

By decision dated in December 1989, the Board denied 
reopening of the veteran's claim for a back disability 
finding that no new and material evidence had been submitted.  
This decision is final, and the Chairman of the Board has not 
ordered reconsideration of this decision to date.  
38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2005).

The veteran's claim for service connection for sinusitis was 
previously denied by a June 1987 RO rating decision.  Rating 
actions are final and binding based on evidence on file at 
the time the veteran is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002).  The 
veteran did not at any time indicate disagreement with this 
decision.  Therefore, it is final.  

In October 2001, the RO received the veteran's claim to 
reopen his claims for service connection for a back 
disability and sinusitis.  VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2005).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.
 
The evidence received subsequent to a prior final decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).  

New evidence received since the prior final decisions 
includes VA and non-VA treatment records, an October 2005 
letter from a private physician, the veteran's statements, 
hearing testimony, and workers' compensation records.  
Although this evidence is new, the Board finds that it is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the claims and thus fails to raise 
a reasonable possibility of substantiating the claims.  

Back Disability 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See 38 C.F.R. § 3.303; 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Although 
showing he has a current disability, the new medical evidence 
related to the veteran's back disability fails to show that 
he incurred a chronic back condition in service and that his 
current back disability is related thereto.  The medical 
records previously considered by the Board already 
established that the veteran had a current back disability.  
Thus the new records are merely cumulative and do not go to 
an unestablished fact necessary to substantiate the claim for 
service connection.

Sinusitis

Although the new treatment records show occasional treatment 
for sinusitis, they fail to show any chronic sinus condition.  
The veteran was treated for sinusitis on January 17, 1995 but 
treatment records immediately thereafter fail to show any 
continuing treatment.  Rather he was treated for allergies 
and pharyngitis.  A May 1998 sinus x-ray revealed his sinuses 
to be clear of any disease.  The treatment records do not 
show treatment for sinusitis again until November 6, 2000.  
An x-ray taken that same day, however, was negative for any 
sinus disease.  The next treatment for sinusitis was in May 
2001, but in June 2001 the records show that it had resolved 
and x-rays failed to reveal any residual sinus disease.  The 
veteran's last treatment shown in the records for sinusitis 
was in June 2004.  He was diagnosed to have acute sinusitis.

The Board finds this evidence shows that, although the 
veteran has had several acute episodes of sinusitis over the 
past 10 years, these episodes were completely resolved with 
treatment and the veteran does not have any chronic residuals 
from these episodes of sinusitis.  Thus, the new medical 
evidence submitted in support of the veteran's claim to 
reopen is not material because it fails to show that the 
veteran has a current disability, and without a current 
disability, service connection is not warranted.

III.  Secondary Service Connection for Back Disability

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc.

The veteran is only service-connected for a left inguinal 
hernia, post operative, currently evaluated as zero percent 
disabling.  Although the treatment records available show 
that the veteran has a current low back disability, the 
preponderance of the evidence fails to show that it is caused 
by or aggravated by his service-connected disability.  Rather 
the evidence shows that the veteran's current back disability 
is due to work-related injuries in 1983, 1984 and 1987.  The 
treatment records fail to show any medical evidence or 
opinion linking the veteran's current back disability to his 
service-connected inguinal hernia.  Service connection for a 
back disability on a secondary basis is, therefore, not 
warranted.

IV.  Service Connection for Stomach Problems

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The treatment records available show that the veteran has had 
occasional complaints of stomach problems since August 1990, 
although an actual diagnosis does not appear to have been 
determined.  An October 1993 treatment note indicates that 
the veteran's stomach complaints at that time were related to 
medications taken for his back disability.  In June 1995, he 
was seen for abdominal pain, which was thought to probably be 
from peptic ulcer disease.  An esophagogastroduodenoscopy 
(EGD) failed, however, to reveal any problems.  The treatment 
records thereafter show occasional complaints.  The most 
recent complaints shown in the treatment records were in July 
2003.  An August 2003 EGD revealed a small duodenal 
atrioventricular malformation and maybe some small amount of 
chronic esophagitis.  However, a private physician's letter 
dated in October 2005 states that an EGD performed three 
months before did not reveal any abnormalities, but the 
veteran continues to have left lower quadrant abdominal pain.  
Thus it appears that the veteran may have some type of 
stomach problem, but the exact nature of that problem is not 
revealed by the medical evidence.

Thus the Board will concede that the veteran has a current 
disability.  Service connection is not warranted, however, 
because the preponderance of the evidence fails to show that 
the veteran's current stomach problems were incurred in or 
aggravated by his military service.  Although the veteran 
testified that he received treatment for a stomach problem in 
service, the service medical records fail to show any such 
treatment.  Thus there is no medical evidence that the onset 
of the veteran's current stomach problems was in service.  
Furthermore, the treatment records do not show any treatment 
for a stomach problem until August 1990, more than 18 years 
after his discharge from service.  Finally, the treatment 
records show that his initial stomach complaints were related 
to medications he was taken for his back disability.  For 
these reasons, service connection on a direct basis is 
denied.

The veteran has also contended that his stomach problems are 
secondary to his service-connected inguinal hernia.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  The medical evidence of record fails to establish 
any link between the veteran's stomach problems and his 
service-connected inguinal hernia.  Rather, the treatment 
records in October 1993 indicate that his stomach problems 
are due to medication he takes for his back disability.  
Furthermore, the October 2005 private physician's letter 
states that he doubted that the veteran's hernia is now 
causing the discomfort in the left lower quadrant of his 
abdomen.  Thus the preponderance of the evidence is against 
the veteran's claim for secondary service connection.

For the foregoing reasons, service connection for a stomach 
problem is not warranted, and the veteran's appeal is denied.


ORDER

New and material evidence has not been submitted, and the 
veteran's claim for service connection for a back disability 
is not reopened.

Entitlement to service connection for a back disability, 
claimed as secondary to a service-connected post-operative 
left inguinal hernia, is denied.

New and material evidence has not been submitted, and the 
veteran's claim for service connection for sinusitis is not 
reopened.

Entitlement to service connection for a stomach disability, 
claimed on a direct basis and as secondary to a service-
connected post-operative left inguinal hernia, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


